Citation Nr: 0527050	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-11 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of removal of basal cell carcinoma of the chest.  

2.  Entitlement to a compensable disability rating for 
residuals of periodontal disease with a history of pyorrhea 
resulting in extraction of teeth numbers 2-15, 18, 21, 23-26, 
31-32.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1968 
to June 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied the 
issues of entitlement to compensable evaluations for the 
service-connected residuals of removal of basal cell 
carcinoma of the chest and the service-connected residuals of 
periodontal disease with a history of pyorrhea resulting in 
extraction of teeth numbers 2-15, 18, 21, 23-26, 31-32.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The service-connected residuals of removal of basal cell 
carcinoma of the chest are essentially asymptomatic.  These 
superficial scars, which measure only .9 centimeter by 
.3 centimeter and 2 centimeter by .5 centimeter, are not 
manifested by poor nourishment with repeated ulceration, 
tenderness or pain on objective demonstration, limitation of 
motion or of function of the affected part, instability, or 
pain.  

3.  The service-connected residuals of periodontal disease 
with a history of pyorrhea resulting in extraction of teeth 
numbers 2-15, 18, 21, 23-26, 31-32 is manifested by an 
essentially lost masticatory surface that cannot be restored 
by suitable prosthesis and by the loss of all upper anterior 
teeth.  However, all upper and lower posterior teeth, or all 
upper and lower anterior teeth, are not missing as a result 
of this service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected residuals of removal of basal cell 
carcinoma of the chest have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805, 7818 (effective prior to August 30, 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805, 7818 
(effective since August 30, 2002).  

2.  The criteria for a compensable disability rating of 
10 percent for the service-connected residuals of periodontal 
disease with a history of pyorrhea resulting in extraction of 
teeth numbers 2-15, 18, 21, 23-26, 31-32 have been met.  
38 C.F.R. §§ 3.321(b)(1), 4.150, Diagnostic Code 9913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  

By a letter dated in September 2003 in the present case, the 
RO informed the veteran of the type of evidence necessary to 
support his compensable rating claims.  In addition, the RO 
notified the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues on appeal but that he must provide enough information 
so that the agency could request the relevant records.  The 
RO also discussed the attempts already made to obtain 
relevant evidence with regard to these claims.  Further, the 
RO notified the veteran of his opportunity to submit "any 
additional information or evidence."  Thus, he may be 
considered advised to submit all pertinent evidence in his 
possession.  

Additionally, the January 2002 rating decision, the March 
2003 statement of the case (SOC), and the January 2005 
supplemental statement of the case (SSOC) notified the 
veteran of the relevant criteria and evidence necessary to 
substantiate his claims on appeal.  These documents also 
included discussions regarding the evidence of record, 
adjudicative actions taken, and the reasons and bases for the 
denial of these issues.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In any event, the 
claimant still has the right to VCAA content complying notice 
and proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in September 2003 was not given prior 
to the first adjudication of the issues on appeal, the 
content of the notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an SSOC 
was provided to the veteran in January 2005.  

Further review of the claims folder indicates that the RO has 
made multiple attempts to obtain records of post-service 
treatment adequately identified by the veteran.  All such 
available documents have been associated with the veteran's 
claims folder.  

In addition, the veteran has been accorded multiple pertinent 
VA examinations during the current appeal.  In this regard, 
the Board notes that the veteran failed to report for a VA 
dental examination scheduled in January 2005.  The veteran 
has the responsibility of providing relevant information.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he/she cannot passively 
wait for it in those circumstances where his/her own actions 
are essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA with regard to 
the issues on appeal.  Accordingly, the Board will proceed to 
adjudicate the veteran's compensable rating claims based upon 
the evidence currently of record.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

A.  Residuals Of Removal Of Basal Cell Carcinoma Of The Chest

Initially, by a September 1990 rating action, the RO in 
Atlanta, Georgia granted service connection for residuals of 
removal of basal cell carcinoma of the chest.  In addition, 
the Atlanta RO assigned a noncompensable evaluation to this 
disability, effective from July 1990.  Service medical 
records reflect excision of basal cell carcinoma from the 
anterior portion of the veteran's chest in September 1988.  
The October 1989 retirement examination included a notation 
of marked chronic inflammation.  According to the report of 
this evaluation, the veteran received follow-up medical care 
every three months.  This service-connected disorder remains 
evaluated as noncompensably disabling.  

During the pendency of the current appeal, the schedular 
criteria by which dermatological disorders are rated changed.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) (effective 
August 30, 2002) codified at 38 C.F.R. § 4.118 (2004).  The 
VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether application of the 
revised version would produce retroactive results.  In 
particular, a new rule may not extinguish any rights or 
benefits the claimant had prior to enactment of the new rule.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

According to the old relevant rating criteria, malignant 
growth of the skin will be rated, by analogy, as disfiguring 
scars, etc, on the extent of constitutional symptoms, and 
physical impairment.  38 C.F.R. § 4.118, Diagnostic Code 7818 
(2001).  In particular, the old relevant rating criteria 
stipulates that evidence of poorly nourished superficial 
scars with repeated ulcerations warrants the assignment of a 
10 percent disability rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2001).  Evidence of superficial scars which were 
tender and pain on objective demonstration will result in the 
grant of a 10 percent disability evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001).  Also, scars may also 
be rated based upon the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  

According to the revised pertinent rating criteria, 
impairment resulting from malignant skin neoplasmas (other 
than malignant melanoma) will be evaluated based upon the 
resulting scar, including impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7818 (2004).  In particular, the new 
relevant rating criteria stipulates that evidence of a scar 
(on a part of the body other than the head, face, or neck) 
that is deep or causes limited motion and that exceeds 6 
square inches (39 square centimeters) will result in the 
assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2004).  When such a scar 
exceeds 12 square inches (77 square centimeters), a 
20 percent disability evaluation will be assigned.  Id.  When 
such a scar exceeds 72 square inches (465 square 
centimeters), a 30 percent disability rating will be granted.  
Id.  When such a scar exceeds 144 square inches (929 square 
centimeters), a 40 percent disability evaluation will be 
awarded.  Id.  

The new pertinent rating criteria also stipulates that 
evidence that a scar (on a part of the body other than the 
head, face, or neck) is superficial, does not cause limited 
motion, and measures 144 square inches (929 square 
centimeters) or greater will result in the grant of a 
10 percent disability evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2004).  A superficial scar is one that 
is not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Note 2 following Diagnostic Code 7802 
(2004).  

In addition, the new relevant rating criteria also stipulate 
that an unstable superficial scar is required for the grant 
of a 10 percent disability evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  38 C.F.R. § 4.118, Note 1 following 
Diagnostic Code 7803 (2004).  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Note 2 following Diagnostic Code 7803 (2004).  

Also, a scar which is superficial and painful on examination 
warrants a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2004).  As previously noted, a superficial scar is 
one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Note 1 following Diagnostic Code 7804 
(2004).  Additionally, pursuant to the revised pertinent 
rating criteria, scars may also be evaluated based upon the 
extent of limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2004).  

In the present case, the veteran has denied any breaking 
down, tearing, or bleeding of his chest scars but has 
consistently asserted that his service-connected residual 
scars from the removal of basal cell carcinoma of the chest 
are inflexible (e.g., does not move).  T. at 4, 6-8.  Such 
lay statements concerning the veteran's service-connected 
dermatological pathology are deemed to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Importantly, 
however, such descriptions of this disability must be 
considered in conjunction with the clinical evidence of 
record and the pertinent rating criteria.  

Significantly, competent evidence of record does not support 
the veteran's claims that his service-connected chest scars 
have increased in severity.  Multiple physical examinations 
conducted during the current appeal have demonstrated the 
presence of two scars on the veteran's chest which are 
essentially asymptomatic.  Specifically, these evaluations 
have reflected the presence of a .9 centimeter by 
.3 centimeter scar as well as a 2 centimeter by .5 centimeter 
scar.  Further examination of these scars have demonstrated a 
slightly shiny appearance and non-atrophic with no scaling, 
pain, adherence or pulling of the local tissue, instability 
(such as breakdown or ulceration), depression in the surface 
contour to palpation, keloid, edema, inflammation, area of 
induration of the skin in the area of the scars, or 
limitation of motion caused by the scars.  Most recently, at 
a January 2005 VA examination, the examiner concluded that 
the veteran's chest scars (one of which was described as 
flesh-colored and the other one of which was noted to be 
slightly pinkish) are superficial, well-healed, and stable.  

These negative evaluation findings do not support the grant 
of a compensable evaluation for the service-connected 
residuals of removal of basal cell carcinoma of the veteran's 
chest under either the old, or new, rating criteria.  
Specifically, although physical examinations have determined 
that the veteran's chest scars are superficial, these 
evaluations have not shown poor nourishment with repeated 
ulceration, tenderness or pain on objective demonstration, or 
limitation of function of the affected part.  As such, a 
compensable disability rating for this service-connected 
disorder, pursuant to the old evaluation criteria, is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805, 7818 (2001).  

Moreover, examination of the veteran's chest scars has shown 
that they are superficial (e.g., not deep), do not cause 
limitation of motion or function of the affected part, and 
are not unstable or painful.  Furthermore, the two residuals 
scars on the veteran's chest measure only .9 centimeter by 
.3 centimeter and 2 centimeter by .5 centimeter.  
Consequently, a compensable rating of 10 percent for this 
service-connected disability, pursuant to the revised rating 
criteria, is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805, 7818 (2004).  

Under these circumstances, therefore, a basis upon which to 
assign a compensable rating for the service-connected 
post-traumatic residuals of removal of basal cell carcinoma 
of the veteran's chest, pursuant to either the old, or the 
revised, rating criteria has not been presented.  His appeal 
regarding this claim must, then, be denied.  

B.  Residuals Of Periodontal Disease With A History Of 
Pyorrhea Resulting In Extraction Of Teeth Numbers 2-15, 18, 
21, 23-26, 31-32

Initially, by a September 1991 rating action, the RO in 
Atlanta, Georgia granted service connection for residuals of 
periodontal disease with a history of pyorrhea resulting in 
extraction of teeth numbers 2-15, 18, 21, 23-26, 31-32.  In 
addition, the Atlanta RO assigned a noncompensable evaluation 
to this disability, effective from July 1990.  This award of 
service connection was based upon service medical records, 
which reflected the absence of teeth numbers 1, 16, and 17 at 
an initial dental evaluation; an initial diagnosis of 
periodontal disease in September 1970; the subsequent 
extraction of multiple teeth due to this condition; as well 
as the fitting for dentures in July 1989 secondary to 
pyorrhea.  Additionally, a post-service VA examination 
conducted in January 1991 reflected the presence of full 
upper and partial lower dentures.  

In March 2001, the veteran filed his current claim for a 
compensable disability rating for his service-connected 
residuals of periodontal disease with a history of pyorrhea 
resulting in extraction of teeth numbers 2-15, 18, 21, 23-26, 
31-32.  This dental disorder remains evaluated as 
noncompensably disabling.  

Further review of the claims folder indicates that the RO has 
evaluated this service-connected dental disorder, by analogy, 
as impairment resulting from loss of teeth due to the loss of 
substance of the body of the maxilla or mandible without loss 
of continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913 
(2004).  In this regard, the Board acknowledges that the 
ratings set forth at Diagnostic Code 9913 apply only to bone 
loss through trauma or disease such as osteomyelitis and not 
to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  See, 38 C.F.R. § 4.150, Note following Diagnostic 
Code 9913 (2004).  Importantly, however, as the Board has 
discussed, the RO has granted service connection for the 
veteran's residuals of periodontal disease with a history of 
pyorrhea and, in assigning a noncompensable evaluation to 
this disorder, has reviewed the pertinent rating criteria and 
determined that Diagnostic Code 9913 best represents 
resulting evaluation of the impairment resulting from the 
veteran's service-connected dental disorder.  As none of the 
other diagnostic codes which rate impairment resulting from 
particular service-connected dental disorders would result in 
a compensable evaluation, the Board will proceed to 
adjudicate the current service-connected dental disability 
based upon the criteria set forth in Diagnostic Code 9913.  

According to this diagnostic code, loss of teeth due to the 
loss of substance of the body of the maxilla or the mandible 
without loss of continuity, where the loss of masticatory 
surface can be restored by suitable prosthesis, will result 
in the assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.150, Diagnostic Code 9913 (2004).  A compensable rating 
of 10 percent for loss of teeth due to the loss of substance 
of the body of the maxilla or the mandible without loss of 
continuity (where the lost masticatory surface cannot be 
restored by suitable prosthesis) requires evidence of loss of 
all upper anterior teeth, all lower anterior teeth, or all 
upper and lower teeth on one side.  Id.  The next higher 
evaluation for such loss of teeth (where the lost masticatory 
surface cannot be restored by suitable prosthesis), 
20 percent, necessitates evidence of either the loss of all 
upper and lower anterior teeth or the loss of all upper and 
lower posterior teeth.  Id.  A 30 percent rating (where the 
lost masticatory surface cannot be restored by suitable 
prosthesis) requires evidence of either loss of all lower 
teeth or loss of all upper teeth.  The highest evaluation 
allowable, pursuant to this diagnostic code, 40 percent, 
(where the lost masticatory surface cannot be restored by 
suitable prosthesis) necessitates evidence of loss of all 
teeth.  Id.  

Throughout the current appeal, the veteran has asserted that 
the service-connected residuals of periodontal disease with a 
history of pyorrhea resulting in extraction of teeth numbers 
2-15, 18, 21, 23-26, 31-32 is more severe than the current 
noncompensable rating indicates.  In particular, the veteran 
has reported that he has had problems wearing his 
"partials," including the shifting of the few remaining 
teeth that he has, the need to gargle with salt water "to 
clear . . . up" "little ulcers" that occur with the 
re-alignment of his teeth, the need to have his bottom 
"partials" repaired because they continuously break, and 
loss of gum.  See, e.g., June 2005 hearing transcript 
(T.) at 3, 5.  The veteran's descriptions of this 
service-connected pathology are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the veteran's descriptions of this 
service-connected disability must be considered in 
conjunction with the clinical evidence of record as well as 
the pertinent rating criteria.  

Multiple dental evaluations completed during the current 
appeal indicate that the veteran has undergone adjustments on 
his dentures on numerous occasions between December 2001 and 
January 2003.  In addition, physical examination of his mouth 
has shown that all of the veteran's teeth are missing, except 
for teeth numbers 19, 20, 22, 27, 28, and 30 and that the 
veteran has moderate generalized bone loss.  Further, an 
examiner concluded that the veteran has severe functional 
impairment due to the fact that he has only six teeth 
remaining in his mouth.  

As the Board has previously discussed in this decision, an 
initial dental examination conducted during active military 
duty demonstrated that teeth numbers 1, 16, and 17 are 
missing.  In this regard, the Board also notes that the 
service medical records do not specifically reflect that 
tooth number 29 was extracted as a result of the veteran's 
now service-connected residuals of periodontal disease with a 
history of pyorrhea.  Recent VA examination simply shows that 
tooth number 29 is missing.  

Importantly, service connection has been granted for teeth 
numbers 2-15, 18, 21, 23-26, 31-32, which are missing 
purportedly as a result of the veteran's periodontal disease 
with a history of pyorrhea.  Clearly, the veteran has lost 
all of his upper anterior teeth as a result of his 
service-connected dental disorder.  Furthermore, the veteran 
has asserted that he has had repeated problems with his 
dentures, and the VA outpatient treatment records support 
this contention.  As such, a 10 percent evaluation for this 
disability is warranted.  See, 38 C.F.R. § 4.150, Diagnostic 
Code 9913 (2004) (which stipulates that evidence of loss of 
all upper anterior teeth as a result of loss of substance of 
the body of the maxilla or the mandible without loss of 
continuity (where the lost masticatory surface cannot be 
restored by suitable prosthesis) is necessary for the 
assignment of a 10 percent disability rating).  

However, a rating greater than the 10 percent evaluation 
assigned by this decision for the veteran's service-connected 
dental disorder is not warranted.  Importantly, even though 
the veteran's masticatory surface is arguably lost and cannot 
be restored by suitable prosthesis, competent evidence of 
record does not demonstrate the loss of all upper and lower 
anterior teeth or the loss of all upper and lower posterior 
teeth.  As such, a 20 percent evaluation for his 
service-connected dental disorder cannot be awarded.  Id.  

C.  Extraschedular Consideration For The Service-Connected 
Residuals Of Removal Of Basal Cell Carcinoma Of The Chest And 
The Service-Connected Residuals Of Periodontal Disease With A 
History Of Pyorrhea Resulting In Extraction Of Teeth Numbers 
2-15, 18, 21, 23-26, 31-32

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the service-connected residuals of 
removal of basal cell carcinoma of the chest or the 
service-connected residuals of periodontal disease with a 
history of pyorrhea resulting in extraction of teeth numbers 
2-15, 18, 21, 23-26, 31-32 has resulted in marked 
interference with his employment or require frequent periods 
of hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
the service-connected residuals of removal of basal cell 
carcinoma of the chest or the service-connected residuals of 
periodontal disease with a history of pyorrhea resulting in 
extraction of teeth numbers 2-15, 18, 21, 23-26, 31-32 has 
resulted in unusual disability or impairment that renders the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, the Board 
concludes that consideration of the provisions set forth at 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  


ORDER

A compensable disability rating for residuals of removal of 
basal cell carcinoma of the chest is denied.  

A compensable disability rating of 10 percent for residuals 
of periodontal disease with a history of pyorrhea resulting 
in extraction of teeth numbers 2-15, 18, 21, 23-26, 31-32 is 
granted, subject to the regulations governing the award of 
monetary benefits.  

	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


